Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to Applicants’ application filed on 12/14/2021. Claims 1-14 are presented for examination and are rejected for the reasons indicated herein below.     




Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  For instance, the term “comprising” in the abstract line 3, should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Claim Objections
3.	Claims 1-14 are objected to because of the following informalities: 

Claims 1-14 should be amended as follows:
1. An auxiliary resonant soft-edge pole inverter circuit, comprising: a first pair of capacitors connected in parallel with a corresponding pair of main power switching modules, each power switching module comprising a switch and a diode connected in parallel and sharing a common central node with the first pair of capacitors; a first pair of auxiliary switches connected in series with a first pair of inductors, respectively, to generate resonant current from a DC power source, the first pair of inductors also sharing the common central node; and a second pair of auxiliary switches connected in series with a second pair of capacitors, respectively, the second pair of auxiliary switches also sharing the common central node, the auxiliary resonant soft-edge pole inverter circuit producing an alternating current output at the common central node.  

2. The auxiliary resonant soft-edge pole inverter circuit of claim 1, further comprising a second pair of diodes respectively connected in series with the first pair of auxiliary switches.  

3. The auxiliary resonant soft-edge pole inverter circuit of claim 1, further comprising a second pair of diodes connected between the second pair of auxiliary switches and the first pair of inductors, respectively.  

4. The auxiliary resonant soft-edge pole inverter circuit of claim 3, further comprising a third pair of diodes connected in parallel with the second pair of auxiliary switches and sharing the common central node.  

5. The auxiliary resonant soft-edge pole inverter circuit of claim 4, further comprising a fourth pair of diodes connected between the second pair of auxiliary switches and the DC power source.  

6. The auxiliary resonant soft-edge pole inverter circuit of claim 1, wherein at least one switch among the first pair of the switches and the second pair of switches comprises an insulated-gate bipolar transistor. 
7. The auxiliary resonant soft-edge pole inverter circuit of claim 1, wherein at least one switch among the first pair of the switches and the second pair of switches comprises a metal- oxide-semiconductor field-effect transistor (MOSFET).  

8. A power inverter circuit, comprising: a plurality of capacitors comprising a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor; a plurality of switches comprising a first switch, a second switch, a third switch, a fourth switch, a fifth switch, and a sixth switch; a plurality of inductors comprising a first inductor and a second inductor; and a plurality of diodes comprising a first diode[[,]] and a second diode, wherein the first switch is connected in parallel with the first capacitor and the first diode, and the second switch is connected in parallel with [[a]] the second capacitor and [[a]] the second diode, wherein the third switch is connected in series with the first inductor and the fourth switch is connected in series with the second inductor, wherein the fifth switch is connected in series with the third capacitor and the sixth switch is connected in series with the fourth capacitor, and wherein the first and second switches, the first and second diodes, the first and second capacitors, the first and second inductors, and the fifth and sixth switches share a common node.  

9. The power inverter circuit of claim 8, wherein the third and fourth switches comprise metal-oxide-semiconductor field-effect switches (MOSFET), and the plurality of diodes further comprise third and fourth diodes, the third diode is connected in series with the third switch, and the fourth diode is connected in series with the fourth switch.  

10. The power inverter circuit of claim 8, wherein the plurality of diodes further comprise third and fourth diodes, the third diode is connected between the third switch and the first inductor, and the fourth diode is connected between the second inductor and the fourth switch.  

11. The power inverter circuit of claim 10, wherein the plurality of diodes further comprise [[a]] fifth and sixth diodes, wherein the fifth diode is connected in parallel with the fifth switch and the sixth diode is connected in parallel with the sixth switch, the fifth and sixth diodes are both connected to the common node. 
 
12. The power inverter circuit of claim 11, further comprising [[a]] seventh and eighth diodes, wherein the seventh diode is connected between the fourth switch and a DC power source, and the eighth diode is connected between the third switch and the DC power source.  

13. The power inverter circuit of claim 8, wherein at least one of the plurality of switches comprises an insulated-gate bipolar transistor. 

14. The power inverter circuit of claim 8, wherein at least one of the plurality of switches comprises a metal-oxide-semiconductor field-effect transistor (MOSFET).


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,201,562 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are broader than the independent claims of U.S. Patent No. 11,201,562 B1, and the differences are obvious variation of the same invention; also the limitations in claims 1-14 of the instant application are broader and anticipated/disclosed in claims 1-6 of U.S. Patent No. 11,201,562 B1.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 2016/0329828 A1).

Regarding claim 1, Zhang et al. (e.g. see Figs. 1-6) discloses “An auxiliary resonant soft-edge pole inverter circuit (e.g. see Figs. 1-4), comprising: a first pair of capacitors in parallel with a corresponding pair of main power switching modules (e.g. Fig. 4, see C1, C2, S1 and S2), each power switching module comprising a switch and a diode in parallel and sharing a common central node with the first pair of capacitors (e.g. Fig. 4, see S1, D1, S2, D2, C1 and C2); a first pair of auxiliary switches (Sa1 and Sa2) connected in series with a first pair of inductors (La1 and La2), respectively, to generate resonant current from a DC power source (E) the first pair of inductors also sharing the common central node (e.g. Fig. 4, see Sa1, Sa2, La1 and La2. Implicit); and a second pair of auxiliary switches (Sa3 and Sa4) connected in series with a second pair of capacitors (Ca1 and Ca2), respectively, the second pair of auxiliary switches also sharing the common central node (e.g. Fig. 4, see Sa3, Sa4, Ca1 and Ca2. Implicit), the circuit producing an alternating current output at the common central node (e.g. Fig. 4, see ia. Implicit)”.

Regarding claim 2, Zhang et al. (e.g. see Figs. 1-6) discloses “further comprising a second pair of diodes respectively connected in series with the first pair of auxiliary switches (e.g. Fig. 4, see Da5, Da1 and Sa1, also see Da6, Da2 and Sa2)”.

Regarding claim 3, Zhang et al. (e.g. see Figs. 1-6) discloses “further comprising a second pair of diodes connected between the second pair of auxiliary switches and the inductors, respectively (e.g. Fig. 4, see Sa3, Da1 and La1, also see Sa4, Da2 and La2)”.

Regarding claim 4, Zhang et al. (e.g. see Figs. 1-6) discloses “further comprising a third pair of diodes connected in parallel with the second set of auxiliary switches and sharing the common central node (e.g. Fig. 4, see Sa3, Da3, Sa4 and Da4. Implicit)”.

Regarding claim 5, Zhang et al. (e.g. see Figs. 1-6) discloses “further comprising a fourth pair of diodes connected between the second pair of auxiliary switches and the DC power source (e.g. Fig. 4, see Sa3, Da5, Da10, Sa4, Da6, Da9 and E)”.

Regarding claim 6, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein at least one of the switches comprises insulated-gate bipolar transistor (e.g. Fig. 4, see S1, S2, Sa1, Sa2, Sa3 and Sa4, also see para. 0047)”.

Regarding claim 7, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein at least one of the switches comprise a metal- oxide-semiconductor field-effect transistor (MOSFET) (e.g. Fig. 4, see S1, S2, Sa1, Sa2, Sa3 and Sa4, also see para. 0047)”.

Regarding claim 8, Zhang et al. (e.g. see Figs. 1-6) discloses “A power inverter circuit (e.g. see Figs. 1-4), comprising: a plurality of capacitors comprising a first capacitor, a second capacitor, a third capacitor, and a fourth capacitor (e.g. Fig. 4, see C1, C2, Ca1 and Ca2); a plurality of switches comprising a first switch, a second switch, a third switch, a fourth switch, a fifth switch, and a sixth switch (e.g. Fig. 4, see S1, S2, Sa1, Sa2, Sa3 and Sa4); a plurality of inductors comprising a first inductor and a second inductor (e.g. Fig. 4, see La1 and La2); and a plurality of diodes comprising a first diode, a second diode (e.g. Fig. 4, see D1 and D2), wherein the first switch (S1) is connected in parallel with the first capacitor (C1) and the first diode (D1), and the second switch (S2) is connected in parallel with a second capacitor (C2) and a second diode (D2), wherein the third switch (Sa1) is connected in series with the first inductor (La1) and the fourth switch (Sa2) is connected in series with the second inductor (La2), wherein the fifth switch (Sa3) is connected in series with the third capacitor (Ca1) and the sixth switch (Sa4) is connected in series with the fourth capacitor (Ca2), and wherein the first and second switch (S1 and S2), the first and second diode (D1 and D2), the first and second capacitor (C1 and C2), the first and second inductor (La1 and La2), and the fifth and sixth switch (Sa3 and Sa4) share a common node (e.g. see Fig. 4, Implicit)”.

Regarding claim 9, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein the third and fourth switches comprise metal-oxide-semiconductor field-effect switches (MOSFET) (e.g. Fig. 4, see Sa1 and Sa2, also see para. 0047), and the diodes further comprise third and fourth diode, the third diode connected in series with the third switch (e.g. Fig. 4, see Da5, Da1 and Sa1), and the fourth diode connected in series with the fourth switch (e.g. Fig. 4, see Da6, Da2 and Sa2)”.

Regarding claim 10, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein the diodes further comprise third and fourth diode, the third diode is between the third switch and the first inductor (e.g. Fig. 4, see Da1, Sa1 and La1), and the fourth diode is connected between the second inductor and the fourth switch (e.g. Fig. 4, see Da2, Sa2 and La2)”.

Regarding claim 11, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein the diodes further comprise a fifth and sixth diode, wherein the fifth diode is connected in parallel with the fifth switch and the sixth diode connected in parallel with the sixth switch, the fifth and sixth diode both connected to the common node (e.g. Fig. 4, see Sa3, Da3, Sa4 and Da4. Implicit)”.

Regarding claim 12, Zhang et al. (e.g. see Figs. 1-6) discloses “further comprising a seventh and eighth diode, wherein the seventh diode is connected between the fourth switch and a DC power source (e.g. Fig. 4, see Sa2, Da2, Da6, Da9, Da8 and E. Implicit), and the eighth diode is connected between the third switch and the DC power source (e.g. Fig. 4, see Sa1, Da1, Da5, Da10, Da7 and E. Implicit)”.

Regarding claim 13, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein at least one of the switches comprises insulated-gate bipolar switches (e.g. Fig. 4, see S1, S2, Sa1, Sa2, Sa3 and Sa4, also see para. 0047)”.
Regarding claim 14, Zhang et al. (e.g. see Figs. 1-6) discloses “wherein at least one of the switches comprise a metal-oxide-semiconductor field-effect transistor (MOSFET) (e.g. Fig. 4, see S1, S2, Sa1, Sa2, Sa3 and Sa4, also see para. 0047)”.




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839